Matter of Victor R. (2014 NY Slip Op 08497)





Matter of Victor R.


2014 NY Slip Op 08497


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Friedman, J.P., Acosta, Moskowitz, Richter, Clark, JJ.


13680

[*1] In re Victor R., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Kenneth Walsh, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Richard Dearing of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 12, 2012, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of possession of box cutters in a public place or on school premises, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant's suppression motion. School officials received information that appellant had made a threat, involving the use of a weapon, against a fellow student. The threatened student provided first-hand information that met the standard of reasonable suspicion applicable to school searches (see Matter of Gregory M. , 82 NY2d 588, 592-93 [1993]),
"particularly in light of the urgency of interdicting weapons in schools" (Matter of Steven A. , 308 AD2d 359, 359 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK